Per Curiam. Appellant Robert Lee Boreck has filed a motion for a rule on the clerk. His attorney, James E. Davis, has attached an affidavit to the motion admitting that the record was tendered late due to a mistake on his part. We hold that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our per curiam opinion dated February 5,1979,265 Ark. 964, In Re Belated Appeals in Criminal Cases. A copy of this opinion, pursuant to that per curiam, will be forwarded to the Committee on Professional Conduct.